DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy G. Mereness (703-816-4402) on 01/10/2022.

The application has been amended as follows: 

	In claim 1 at line 27, “value representative of a deformation of the ophthalmic lens, in” has been deleted and replaced by --value,  chosen from a plurality of post-marking stress levels 

 	In claim 11 at line 41, “value representative of the post-marking stresses, in” has been deleted and replaced by --value,  chosen from a plurality of post-marking stress levels predetermined as a function of predetermined ranges of geometric engraving characteristics and predetermined ranges of values representative of the deformation of the ophthalmic lens, for--.

	In claim 14 at line 30, “value, representative of a deformation of the ophthalmic lens, in” has been deleted and replaced by --value,  chosen from a plurality of post-marking stress levels predetermined as a function of predetermined ranges of geometric engraving characteristics and predetermined ranges of values representative of the deformation of the ophthalmic lens, for--.

	Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a command/control unit, comprising a microprocessor and a memory, the memory having stored thereon a computer program that upon execution by the microprocessor implements a process for manufacturing an ophthalmic lens with a laser-marking machine that marks a surface of said ophthalmic lens, the process implemented by the computer program including:



The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 11, a command/control unit, comprising a microprocessor and a memory, the memory having stored thereon a computer program that upon execution by the microprocessor causes the command/control unit to implement a process for manufacturing an ophthalmic lens with a laser-marking machine that marks a surface of the ophthalmic lens, the process implemented by the computer program including:

determining a value,  chosen from a plurality of post-marking stress levels predetermined as a function of predetermined ranges of geometric engraving characteristics and predetermined ranges of values representative of the deformation of the ophthalmic lens, for at least one treatment zone of the surface of the ophthalmic lens in which the permanent engravings are to be produced, that would result from i) the thermal stresses to be applied to the permanent engravings on the surface of the ophthalmic lens during the predetermined step, and from ii) data relating to the material from which the ophthalmic lens is formed; and



determining a value,  chosen from a plurality of post-marking stress levels predetermined as a function of predetermined ranges of geometric engraving characteristics and predetermined ranges of values representative of the deformation of the ophthalmic lens, for at least one treatment zone of the surface in which the permanent engravings are to be produced, that would result from the thermal stresses of the at least one predetermined step subsequent to said laser-marking step, based on data characterizing the predetermined post-marking steps and based on data relating to the at least one material from which the ophthalmic lens is formed; and

The closest references are Petsch (US 2010/0141729), Andino (US 2004/0246440), Meshel (US 4,744,647), Pugh (US-20100079724), Pugh (US-20100110372), Cano (US-20100007847), Divo (US-20070273870), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pugh (US-20100079724), Pugh (US-20100110372), Cano (US-20100007847), Divo (US-20070273870).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761